EXHIBIT 10.1

 

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

 

This Restricted Stock Unit Agreement (“Agreement”), is made as of ___________,
2016 (the “Grant Date”), by and between Monster Beverage Corporation, a Delaware
corporation (the “Company”), and ___________ (“Holder”).

 

Preliminary Recitals

 

 

A.                                Holder is a member of the Board of Directors
of the Company (the “Board”) who: (i) is not an employee of the Company or its
subsidiaries or its Affiliates; (ii) does not serve as a consultant of the
Company or its subsidiaries or Affiliates and (iii) the Company is not
contractually obligated to nominate as a Director.

B.                                 Pursuant to the 2009 Monster Beverage
Corporation Stock Incentive Plan for Non-Employee Directors (the “Plan”), the
Company desires to grant Holder Restricted Stock Units subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
below.

C.                                 Capitalized terms not otherwise defined in
this Agreement shall have the meaning given to them in the Plan.

 

 

NOW, THEREFORE, the Company and Holder agree as follows:

 

 

1.                                    Grant of Restricted Stock Units.  The
Company hereby grants to the Holder, subject to the terms and conditions set
forth herein and in the Plan, ____ Restricted Stock Units, each of which shall
be deemed to be the equivalent of one Share.

 

 

2.                                    Vesting.  The Restricted Stock Units shall
vest with respect to 100% of such Restricted Stock Units upon the earliest to
occur of (a) the last business day prior to the date of the Company’s annual
shareholder meeting in the calendar year following the calendar year in which
the Grant Date occurs, (b) a Change of Control, (c) the Holder’s death and
(d) the date of the termination of the Holder’s service with the Company by the
Company due to the Holder’s Disability (such date, the “Vesting Date”), in each
case provided that the Holder remains an Eligible Director through the
applicable Vesting Date.

 

--------------------------------------------------------------------------------


 

3.                                    Payment of Restricted Stock Units.   The
Company shall make a payment to the Holder of the Restricted Stock Units on the
earliest practicable date (but no later than thirty (30) days after the Vesting
Date) in the form of Shares equal to the number of vested Restricted Stock Units
or the cash equivalent of such shares as of the Vesting Date, as determined by
the Board.

 

 

4.                                    Nontransferability.  Unless otherwise
determined by the Board, the Restricted Stock Units shall not be transferable
other than by will or by the laws of descent and distribution.

 

 

5.                                    Adjustments.   In the event of any change
in the outstanding Shares after the Grant Date by reason of any Share dividend
or split, reorganization, recapitalization, merger, consolidation, spin-off,
combination, combination or transaction or exchange of Shares or other corporate
exchange, or any distribution to shareholders of Shares other than regular cash
dividends or any transaction similar to the foregoing, the Board in its sole
discretion and without liability to any person shall make such substitution or
adjustment, if any, as it deems to be equitable, as to the number and/or kinds
of shares or other securities subject to the Restricted Stock Units, if any. 
Any adjustment under this clause 5 shall be made by the Board, whose
determination as to what adjustments shall be made, if any, and the extent
thereof, will be final, binding and conclusive.  No fractional Restricted Stock
Units will be issued under this Agreement resulting from any such adjustment.

 

 

6.                                    No Rights as Stockholder.    Holder shall
have no rights as a stockholder with respect to the Restricted Stock Units.  The
Holder’s right to receive payment under this Agreement shall be an unfunded
entitlement and shall be an unsecured claim against the general assets of the
Company.  The Holder has only the status of a general unsecured creditor
hereunder, and this Agreement constitutes only a promise by the Company to pay
the value of the Restricted Stock Units on the payment date.  In the event that
shares are paid to the Holder in respect of the Restricted Stock Units, Holder
shall not have any rights as a shareholder with respect to such shares prior to
the date of issuance to him of a certificate or certificates for such shares.

 

 

-2-

--------------------------------------------------------------------------------


 

7.                                    No Right to Continue Membership on
Board.  This Agreement shall not confer upon Holder any right with respect to
continuance on the Board nor shall it interfere in any way with the rights of
Holder to terminate his membership on the Board at any time.

 

 

8.                                    Compliance With Law and Regulation.  This
Agreement and the obligation of the Company to deliver Shares hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

 

9.                                    Notices.  Any notice hereunder to the
Company shall be addressed to it at its office at 1 Monster Way, Corona,
California 92879, Attention: Rodney C. Sacks with a copy to
___________________________, and any notice hereunder to Holder shall be
addressed to him at ___________________________, subject to the right of either
party to designate at any time hereafter in writing some other address.

 

 

10.                            Amendment.   No modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by both parties.

 

 

11.                            Governing Law. This Agreement shall be construed
according to the laws of the State of Delaware and all provisions hereof shall
be administered according to and its validity shall be determined under, the
laws of such State, except where preempted by federal laws.

 

 

12.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall constitute one and the same
instrument.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Monster Beverage Corporation has caused this Agreement to be
executed by a duly authorized officer and Holder has executed this Agreement
both as of the day and year first above written.

 

 

 

MONSTER BEVERAGE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Rodney Sacks

 

 

 

Chairman/Chief Executive Officer

 

 

 

-4-

--------------------------------------------------------------------------------